DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer hole (claim 3), the air escape valve (claim 8) and the rubber shock absorber (same) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
At least Figures 2 and 3 are objected to because the reference characters are illegible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not a single paragraph, the introductory clause of the first sentence can be implied, the meaning of “a new ejection order” (emphasis added) thereafter is understood to be --device--, the last part of the first sentence refers to speculative applications, and there should be a space between “rope” and “(3)” in the last sentence of the second paragraph.  Correction is required.  See MPEP § 608.01(b).  The second paragraph, with the exception noted, is otherwise in the preferred format.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Although reference characters are permissible in claims, “[g]enerally, the presence or absence of such reference characters does not affect the scope of the claim,” MPEP 608.01(m), 2173.05(s).
Because reference characters do not affect the scope of the claim, generally, it is suggested that Applicant amend the claims to better conform to current U.S. practice.  Claim 1, as best understood, is presented below for consideration.
1.	An ejection device comprising:
a first air chamber and a second air chamber connected to each other so as to exchange air therebetween;
a first piston moving in the first air chamber and a second piston moving in the second air chamber; and,
a rope connecting the first piston to the second piston.
In particular in the claim above, the recitations “which moving in said air chambers (A) and (B)” in lines 4-5 (original claim 1) and “a rope (3) connecting to said piston (1) and piston (2)” in line 6 (same) have been construed as best understood.  Whether the attempt meets Applicant’s intent, clarification is required.
As best understood, claim 2 recites the limitation “said [first] piston [] and said [second] piston [] are of different diameters” in line 2.  The issue is that the claims have not established that the pistons have diameters yet asserts not only that they do, but also that those diameters differ.  Not all pistons are round: thus a diameter is not inherent.  Suggested is: --the first piston and the second piston have different diameters--.
Claim 3 similarly asserts inherency regarding the chambers having diameters in line 2 and further recites “said air chamber (b) has its outer hole open” in line 4, which asserts inherency of an outer hole, and which is ambiguous because such is not shown (i.e., with a reference character—presumably such is in the drawings) and because the metes and bounds of an open hole are indeterminate.  Specifically, only in the Abstract and claim 3 does the term “hole” appear.  As best understood, the intent is that opening at the topmost end of chamber B through which rope 3 passes, e.g., Fig,. 1.  Lastly, use of pronouns should be avoided and a positive recitation of the intended element should be made instead.  Suggested is: said second air chamber has an outer hole that is open.
Claim 4 recites “with which it eject a spear” in line 2.  See above regarding pronouns and “eject” should be --ejects--.
Claim 5 recites the limitation “said rope (4)” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  While claim 4 recites a second rope, claim 5 depends on claim 1, not claim 4.  Next, “which is driven” is unclear.  The term “which” refers to the most recently recited element, here, rope 4, but how a rope can be “driven” by pulleys is unknown.  Most relevant definitions of drive require some kind of force be applied to something but pulleys only redirect a line/rope—such have no inherent ability to provide a force.  As best understood, the passage will be treated as though reciting: --which is guided--.
Claim 6 recites the limitation “said spear (9)” in line 3, which lacks antecedent basis for similar reasoning applied to claim 5, above, i.e., claim 4 introduces “a spear,” while claim 6 depends on claim 5, which depends on claim 1.
Claim 8 is ambiguous in view of the lack of showing of the claimed subject matter.  Furthermore, Applicant discloses that “Once the air comes in [air chamber (A) through valve (11) with an external pump], the only way of escape is just through valve (11) because air chambers (A) and (B) are made water-resistant by pistons (1) and (2),” ¶ [0015], US 2022/0065581—the PG PUB of the instant application.  Other than claim 8, this is the sole instance of any iteration of “escape” and suggests no other way for air in the system to exit such but through valve 11.  This interpretation is as best understood only because to be water-resistant does not mean airtight.  Absent clarification and a clear showing of the claimed subject matter, claim 8 cannot be further treated on the merits.
Suggested is ordinally referencing the multiple, otherwise-identical elements as exemplified above, e.g., a first air chamber, a second air chamber, a first piston, a second piston, a first rope, a second rope, a third rope, and so on, so that the reader can understand the metes and bounds of the claims without referencing the drawing figures, except, perhaps, for particular organizations and operations of the elements.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,827,248 to Van Zelm et al. (“VZ”).
Re: claim 1, VZ discloses the claimed invention including an ejection device comprising: a first air* (*see below) chamber 14 and a second air chamber 19 connected to each other so as to exchange air therebetween (as shown); a first piston 15 moving in the first air chamber and a second piston 18 moving in the second air chamber; and, a rope 16 connecting the first piston to the second piston (via sheave 12 and support 13, which suffices).
*With respect to air, VZ discloses “pressurized fluid,” col. 2, line 3 (e.g., 2:3).  Because air is a fluid, VZ adequately discloses the claimed subject matter.
Re: claim 2, VZ further discloses wherein the first piston and the second piston have different diameters, 2:63.  VZ further discloses manipulating the load by selecting the ratio of diameter of the pistons in that same paragraph.
Re: claim 5, VZ further discloses a fixed pulley 10 and a free pulley 12 (construing “said rope” to be that of claim 1).
Re: claim 7, whether VZ expressly discloses a cap, such inheres in that the ends of the chambers must be sealed by some means to prevent undesired escape of the pressurized fluid.  Whether this is a separate element is immaterial because the ends of the chambers and the chambers themselves are capable of being removed, which is all that is required, since it has been held that the recitation that an element is “capable of” performing a function, here equating “removable” with capable of removal or being removed, is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  The elements are capable of removal as asserted, particularly in view of the use of tools, e.g., saws, cutting torches, etc., which is not excluded by the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over VZ in view of US 6,170,477 to Horlock.
Re: claim 3, VZ discloses the claimed invention as applied above including different diameter chambers (whether shown, reasonably inferred from different diameter pistons) and the second chamber having an out opening (asserted because element 16 passes through both ends thereof), except for the second air chamber being surrounded by the first air chamber.
Horlock discloses a pneumatic launching device, e.g., Fig. 1, Title, including a second chamber 27, e.g., Figs. 2, surrounded by a first chamber 52 in the same field of endeavor for the purpose of selectively varying the propulsive force which can be applied to the piston, Abstract.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify VZ as taught by Horlock in order to vary the propulsive force applied to a piston.  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re: claim 4, Horlock further discloses launching a spear 13.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
4-Jun-22